Exhibit 23.4 Source Energy Corp. 3555 Santoro Way, Suite A San Diego, CA 92130 Phone (858) 259-2271 Fax(858) 259-2273 December 12, 2011 Mr. Stephen Hosmer Royale Energy Inc. 7676 Hazard Center Drive, Suite 150 San Diego, CA 92108 RE:Consent of Independent Consulting Engineer Dear Mr. Hosmer: I hereby consent to the incorporation by reference of my report of Royale Energy, Inc. (the “Company”) dated February 23, 2011, in the Registration Statement on Form S-3 of the of the Company and its subsidiaries, to filed with the Securities and Exchange Commission on December 12, 2011. I also consent to be referenced under the captions "Experts" in the Prospectus, which is part of this Registration Statement. Sincerely, /s/ James Frimodig Jim Frimodig Title:President
